SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 /A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CICLET HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification Number) Unit 907-A West Tower Philippine Stock Exchange Center Building, Exchange Road, Ortigas Center Pasig City, Philippines Tel: + 632 631-4648/+632 687-0011 National Registered Agents Inc. of Nevada 723 S. Casino Centre Blvd., 2nd Floor
